Citation Nr: 1434378	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected osteoarthritis, thoracic scoliosis, lumbar strain, and right sacroiliitis (back disorder).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse 



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a back disorder and assigned a 20 percent rating.     

The Veteran testified before the undersigned Veterans Law Judge in a March 2014 hearing.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran testified that he could not work full-time due to his back disorder, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 Board hearing, the Veteran testified that his service-connected back disorder worsened since the most recent examination, which was conducted in May 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his back disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran further testified during the March 2014 hearing that he is unable to work full-time due to his service-connected back disorder.  The Veteran's employer from a trucking company submitted a March 2014 lay statement that the Veteran has been reduced to two to three days per week because he is unable to ride or sit for long periods of time.  As the Veteran contends that his service-connected back condition has prevented him from working full-time and maintaining a substantially gainful occupation, this case must be referred to the Director of Compensation and Pension Service for extraschedular consideration.     

The RO shall associate with the claims file any outstanding pertinent records of VA treatment dated since February 2010, to specifically include VA treatment records from February 2014.  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding records of VA treatment dated since February 2010, to include treatment from the Wilmington and Fayetteville VA facilities.  Specifically associate pertinent treatment records from February 2014.  If no additional records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent private treatment records.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.
 
3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent, and severity of his back disorder and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and any neurologic impairment related to his back disability.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right and/or left-sided neurological impairment found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.  The examiner should also discuss the nature, extent, and severity of the Veteran's service-connected erectile dysfunction. 

The examiner shall review the March 2014 statement from the Veteran's employer and discuss the impact of the Veteran's back disorder and any associated neurological abnormalities on his ability to secure or follow a substantially gainful occupation.  

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medication, to include hydrocodone, salonpas, tramadol, and leviatrim.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Then refer the Veteran's claim for a higher rating for his back disability and entitlement to a TDIU to to the Director of Compensation and Pension Service for consideration of an extraschedular rating for back disability and to a TDIU.  The RO should then readjudicate the Veteran's claim, to include the claim for a TDIU.  If the benefits sought are not granted in full, the Veteran and his representative must be furnished with a Supplemental Statement of the Case.  The Veteran shall be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

